Citation Nr: 1122820	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound (SFW), left chest wall, with fractures of the fifth and sixth ribs.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a SFW, left arm and upper middle back.

3.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel
INTRODUCTION

The Veteran served on active duty from March 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran was afforded a hearing before a Decision Review Officer (DRO) in January 2008.  A copy of the hearing transcript has been associated with the record.

In December 2009, the Board denied each of the claims currently on appeal.  Thereafter, the Veteran appealed the issues to the U. S. Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand, dated June 29, 2010, noted that deficiencies in the Board's December 2009 decision precluded effective judicial review.  With regard to entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound, left chest wall, with fractures of the fifth and sixth ribs, it was found that the Board failed to address whether the Veteran was entitled to a rating based upon a severe muscle injury, due to evidence of a compound, comminuted fracture, pursuant to 38 C.F.R. § 4.56(a).  As to entitlement to a disability rating in excess of 10 percent for residuals of a SFW, left arm, with keloid scar, the Joint Motion noted that the Board only considered diagnostic criteria pertinent to scars, without addressing whether the SFW resulted in any muscle injury to the left arm.  See Joint Motion, June 29, 2010.  In an Order dated July 7, 2010, the Joint Motion was granted and these issues were remanded for compliance with the Joint Motion.

The Board further notes that the second  issue listed above was recharacterized by the RO in May 2010, while the issue was on appeal.  As such, the Board has recharacterized the issue so as to encompass all potential residuals of a shell fragment wound (SFW), left arm and upper middle back.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO in Cleveland, Ohio.  VA will notify the appellant if further action is required.


REMAND

The Board finds that it is necessary to remand the Veteran's claims for further development.

Regarding the claim for entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound (SFW), left chest wall, with fractures of the fifth and sixth ribs, the Veteran was last afforded a comprehensive VA examination in January 2007.  While VA examinations were conducted in January 2009 and March 2010 (in conjunction with separate claims), neither examination provided comprehensive findings consistent with applicable rating criteria.  These examinations produced limited objective findings, and as such, the Board is unable to properly adjudicate this issue.

As to the Veteran's other remaining claim, entitlement to a disability rating in excess of 10 percent for residuals of a SFW, left arm (now recharacterized as including a scar of the upper middle back), the Board notes that the Court remanded this issue so as to address whether the SFW resulted in any muscle injury to the left arm.  See Joint Motion, June 29, 2010.  As with the issue above, a complete description of the damage to the muscle group in question, in accordance with applicable rating criteria (see remand order below), was not provided.

VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  Because the Veteran has not been afforded a comprehensive VA examination with regard to his left arm claim, and because a VA examination of his left chest wall has not been conducted since January 2007, the claims on appeal must be remanded for a current, complete VA examination which provides findings that are consistent with applicable rating criteria.  The medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, because the Veteran filed a timely notice of disagreement (NOD) under 38 U.S.C.A. § 7105 as to entitlement to an evaluation in excess of 50 percent for PTSD, appellate review of the RO's May 2010 rating decision was properly initiated, and the RO was then obligated to furnish the Veteran with a supplemental statement of the case (SOC).  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 19.26 (2009); see Manlincon v. West, 12 Vet. App. 238 (1999).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case (SOC) to the Veteran and his attorney addressing the issue of entitlement to an evaluation in excess of 50 percent for PTSD.  The RO should return this issue to the Board only if the Veteran timely files a substantive appeal.

2.  Schedule the Veteran for a VA examination in the appropriate specialty so as to determine the nature and extent of the Veteran's residuals of shell fragment wounds to the left chest wall, left arm, and upper middle back.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  A complete rationale for all conclusions drawn or opinions expressed should be provided.  The examiner should conduct all necessary diagnostic testing and evaluation needed to make the following determinations:  

a).  Indicate all muscle groups affected by residuals of shell fragment wounds which are currently on appeal.

b).  Evaluate the nature and severity of any manifestations of the Veteran's service-connected disabilities of the left arm and left chest wall, to include a discussion of any scars of the left arm, chest, or upper middle back.  

c).  As to each muscle group that was damaged at the time of the Veteran's initial injury which included a compound comminuted fracture of the sixth rib, indicate whether such muscle damage was more than minimal; and indicate whether the SFW was manifested by extensive debridement, prolonged infection, or sloughing of soft parts, and/or intermuscular binding and scarring.  

d).  Indicate whether each residual of the SFW (including of the chest, left arm, and middle back) is productive of slight, moderate, moderately severe, or severe disability.

e).  Indicate whether each residual of the SFW (including of the chest, left arm, and middle back) is manifested by a lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include any loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

f).  Indicate whether each residual of the SFW (including of the chest, left arm, and middle back) is manifested (where appropriate) by (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electro-diagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or (G) induration or atrophy of an entire muscle following simple piercing by a projectile.

3.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If either issue currently on appeal remains denied, furnish the Veteran and his attorney with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



